CARROLL, CHAS., Judge
(dissenting).
I respectfully dissent from the affirmance of the judgment in this case.
If the trial judge only disagreed with the jury verdict, or viewed the evidence or credibility of witnesses differently than the jury, then his refusal to grant a new trial was proper. But as I read his order, it seems clear that the trial judge had the *319view that the verdict was not in accord with the manifest weight and probative force of the evidence. If that was the trial judge’s conclusion, then he misconceived his duty which was to grant a new trial. See Tampa Waterworks Co. v. Mugge, 60 Fla. 263, 53 So. 943; Seaboard Air Line Ry. v. Anderson, 73 Fla. 1, 73 So. 837; Turner v. Frey, Fla.1955, 81 So.2d 721. See, also, Cloud v. Fallis, Fla. 1959, 110 So.2d 669, 672.